                 Case 2:20-cv-04423-AB-SK Document 1 Filed 05/15/20 Page 1 of 16 Page ID #:1


            1     GIBSON, DUNN & CRUTCHER LLP
                  THEODORE J. BOUTROUS JR., SBN 132099
            2         tboutrous@gibsondunn.com
                  RICHARD J. DOREN, SBN 124666
            3         rdoren@gibsondunn.com
                  DEBORAH L. STEIN, SBN 224570
            4         dstein@gibsondunn.com
                  333 South Grand Avenue
            5     Los Angeles, CA 90071-3197
                  Tel.: 213.229.7000
            6     Fac.: 213.229.7520
            7     ROBINSON & COLE LLP
                  STEPHEN E. GOLDMAN
            8       sgoldman@rc.com
                  WYSTAN M. ACKERMAN
            9       wackerman@rc.com
                  Motions for pro hac vice admission pending
          10      280 Trumbull Street
                  Hartford, CT 06103
          11      Tel.: 860.826.3579
                  Fac.: 860.275.8299
          12
                  Attorneys for Defendant Travelers Indemnity
          13      Company of Connecticut
          14                             UNITED STATES DISTRICT COURT
          15                           CENTRAL DISTRICT OF CALIFORNIA
          16      MARK’S ENGINE COMPANY NO.                    CASE NO. 2:20-cv-04423
                  28 RESTAURANT, LLC, a limited
          17      liability company,
          18                        Plaintiff,                 NOTICE OF REMOVAL BY
                                                               DEFENDANT TRAVELERS
          19            v.                                     INDEMNITY COMPANY OF
                                                               CONNECTICUT
          20      THE TRAVELERS INDEMNITY
                  COMPANY OF CONNECTICUT, a                    [Removal from the Superior Court of the
          21      corporation; ERIC GARCETTI, an               State of California, Los Angeles County,
                  individual; and DOES 1 to 25, inclusive,     Case No. 20STCV14627]
          22
                                    Defendants.
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP
                 Case 2:20-cv-04423-AB-SK Document 1 Filed 05/15/20 Page 2 of 16 Page ID #:2


            1     TO THE CLERK OF THE ABOVE-TITLED COURT, AND TO ALL PARTIES
            2     AND THEIR COUNSEL OF RECORD:
            3           PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1332, 1441, and
            4     1446, Defendant Travelers Indemnity Company of Connecticut (“Travelers”) hereby
            5     removes this action from the Superior Court of the State of California for Los Angeles
            6     County, where it is pending as Case No. 20STCV14627, to the United States District
            7     Court for the Central District of California.
            8           This Court has original jurisdiction over this action under 28 U.S.C. § 1332
            9     because there is complete diversity of citizenship between Travelers and Plaintiff
          10      Mark’s Engine Company No. 28 Restaurant, LLC (“Plaintiff” or “MARK’S
          11      ENGINE”), and the amount in controversy exceeds $75,000, exclusive of interest and
          12      costs. The citizenship of Defendant Does 1 to 25 should be disregarded for purposes
          13      of evaluating diversity. 28 U.S.C. 1441(b); see McCabe v. Gen. Foods Corp., 811
          14      F.2d 1336, 1339 (9th Cir. 1987) (district court properly disregarded Doe defendants
          15      who were not “indispensable parties and served no other purpose than protecting the
          16      plaintiff under California pleading practice”). The citizenship of the remaining
          17      Defendant, Los Angeles Mayor Eric Garcetti (“Mayor Garcetti”), should also be
          18      disregarded because he is not properly joined in this lawsuit. Rather, Mayor Garcetti
          19      was apparently joined in an attempt to destroy diversity among the parties; this
          20      fraudulent joinder, however, is ineffective and should not be considered in the
          21      evaluation of this Court’s jurisdiction. Grounds for removal are set forth in more detail
          22      below.
          23      I.    BACKGROUND
          24            A.     This Action
          25            1.     Plaintiff commenced this action on April 15, 2020, in the Superior Court
          26      of the State of California for Los Angeles County, which is within the district and
          27      division to which this case is removed. As required under 28 U.S.C. § 1446(a), a copy
          28

Gibson, Dunn &
Crutcher LLP

                                                              1
                 Case 2:20-cv-04423-AB-SK Document 1 Filed 05/15/20 Page 3 of 16 Page ID #:3


            1     of all process, pleadings, and orders served upon Travelers in the underlying state court
            2     action is attached concurrently herewith.
            3             2.    In this declaratory judgment action, Plaintiff alleges that an insurance
            4     policy bearing policy number 680-3G659131 (the “Policy”) insures losses of “business
            5     income” “caused by” Mayor Garcetti’s Executive Order (“Order”) relating to the
            6     “Coronavirus” and the “global COVID-19 pandemic.” Compl. ¶¶ 2, 6-22. According
            7     to the Complaint, the Order “direct[ed] all ‘non-essential’ businesses to be closed in
            8     Los Angeles.” Id. ¶ 18.1 The Policy was issued to Plaintiff by Travelers Property
            9     Casualty Company of America, not the erroneously sued Travelers Indemnity
          10      Company of Connecticut.
          11              3.    Pursuant to California Code of Civil Procedure §§ 1060 et seq., the
          12      Complaint seeks a declaratory judgment as to what Plaintiff presents as four insurance
          13      coverage issues: (1) that the Order “constitutes a prohibition of access to Plaintiff’s
          14      Insured Premises”; (2) that the “prohibition of access by the Order is specifically
          15      prohibited access as defined in the Policy”; (3) that the Order “triggers coverage
          16      because the Policy does not include an exclusion for a viral pandemic and actually
          17      extends coverage for loss or damage due to physical loss and damage”; and (4) that
          18      “the Policy provides coverage to Plaintiff for any current and future civil authority
          19      closures of restaurants in California due to physical loss or damage from the
          20      Coronavirus under the Civil Authority coverage parameters and the Policy provides
          21      business income coverage in the event that Coronavirus has caused a loss or damage at
          22      the insured premises or immediate area of the insured premises.” Compl., Prayer for
          23      Relief at 11-12. The Complaint also seeks general, punitive, and treble damages,
          24      interest, fees, and costs, related to its allegations of breach of implied covenant and
          25      good faith dealing, and per se violation of California Insurance Code § 790.03. Id.;
          26
          27
          28       1
                       Plaintiff admits, however, that restaurant delivery and takeout services are exempt
                       from the Order. Compl. ¶ 19.
Gibson, Dunn &
Crutcher LLP

                                                              2
                 Case 2:20-cv-04423-AB-SK Document 1 Filed 05/15/20 Page 4 of 16 Page ID #:4


            1     Compl. ¶¶ 30-38 (breach of implied covenant); id. ¶¶ 39-48 (California Insurance
            2     Code violation).
            3           4.     The Complaint identifies Travelers as the party with which MARK’S
            4     ENGINE has a contract of insurance and from which MARK’S ENGINE seeks
            5     insurance coverage. It also names Mayor Garcetti as a defendant, though he is not a
            6     party to the insurance contract at issue nor does he have any rights or obligations under
            7     that contract. And MARK’S ENGINE does not seek any relief from or related to
            8     Mayor Garcetti in this insurance coverage dispute. The few allegations that mention
            9     him simply set forth purported background information relevant to MARK’S
          10      ENGINE’s dispute with Travelers. At most, Mayor Garcetti is a third-party witness to
          11      an incident (the issuance of the Order) ancillary to the dispute at issue. No claim is or
          12      can be stated against Mayor Garcetti in this dispute between MARK’S ENGINE and
          13      Travelers. Therefore, this Court should disregard the citizenship of Mayor Garcetti,
          14      who was fraudulently joined in this lawsuit in an apparent attempt to defeat diversity,
          15      and assert its subject matter jurisdiction over this action.
          16            5.     Travelers was served with the Summons and Complaint no earlier than
          17      April 22, 2020. This Notice is timely filed under 28 U.S.C. § 1446(b).
          18            6.     Because Mayor Garcetti was fraudulently joined, his consent is not
          19      required for this removal. 28 U.S.C. § 1446(b)(2)(A) (“[A]ll defendants who have
          20      been properly joined and served must join in or consent to the removal of the action.”
          21      (emphasis added)); see also United Computer Sys., Inc. v. AT & T Corp., 298 F.3d 756,
          22      762 (9th Cir. 2002) (“[T]he ‘rule of unanimity’ does not apply to . . . ‘fraudulently
          23      joined parties.’” (citation omitted)).
          24            7.     Upon filing the Notice of Removal, Travelers will furnish written notice
          25      to MARK’S ENGINE’s counsel, and will file and serve a copy of this Notice with the
          26      Clerk of the Los Angeles County Superior Court, pursuant to 28 U.S.C. § 1446(d).
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                               3
                 Case 2:20-cv-04423-AB-SK Document 1 Filed 05/15/20 Page 5 of 16 Page ID #:5


            1     II.      THIS COURT HAS SUBJECT MATTER JURISDICTION PURSUANT
            2              TO 28 U.S.C. § 1332
            3              8.    This Court has subject matter jurisdiction over this case pursuant to 28
            4     U.S.C. § 1332. There is complete diversity of citizenship between MARK’S ENGINE
            5     and Travelers. The amount in controversy exceeds $75,000, exclusive of interest and
            6     costs.
            7              A.    There Is Complete Diversity of Citizenship Between Plaintiff and
            8                    Travelers
            9              9.    Plaintiff MARK’S ENGINE is a citizen of California for purposes of
          10      diversity jurisdiction. As a limited liability company (Compl. ¶ 1), MARK’S ENGINE
          11      is considered a citizen of every state in which its owners or members are citizens.
          12      Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006).
          13      According to MARK’S ENGINE’s publicly available filings with the State of
          14      California and on information and belief, MARK’S ENGINE’s owners or members are
          15      Mark J. Geragos and/or Benjamin Meiselas. On information and belief, Mark J.
          16      Geragos is a citizen of and domiciled in California. On information and belief,
          17      Benjamin Meiselas is a citizen of and domiciled in California.
          18               10.   Travelers is a citizen of Connecticut because it is incorporated in
          19      Connecticut and its principal place of business is in Hartford, Connecticut. See Compl.
          20      ¶ 2.2
          21               11.   The Complaint names Mayor Garcetti as a defendant in his official
          22      capacity and alleges that he is a citizen of California. Compl. ¶ 3. Mayor Garcetti is
          23      fraudulently joined and should be disregarded for purposes of determining diversity of
          24      citizenship.
          25
          26
          27
                   2
                        Travelers Property Casualty Company of America, the entity that in fact issued the
          28            Policy to Plaintiff, is also a citizen of Connecticut because it is incorporated in
                        Connecticut and its principal place of business is in Hartford, Connecticut.
Gibson, Dunn &
Crutcher LLP

                                                               4
                 Case 2:20-cv-04423-AB-SK Document 1 Filed 05/15/20 Page 6 of 16 Page ID #:6


            1           12.      The citizenship of “DOES 1 to 25, inclusive,” also named as Defendants
            2     in this matter, should be disregarded for purposes of assessing jurisdiction. 28 U.S.C.
            3     § 1441(b)(1) (“In determining whether a civil action is removable on the basis of the
            4     jurisdiction under section 1332(a) of this title, the citizenship of defendants sued under
            5     fictitious names shall be disregarded.”). Plaintiff has pleaded no facts regarding Does
            6     1 to 25: whether they exist, who they are, where they live, or how they are related to
            7     this case. See McCabe, 811 F.2d at 1339 (district court properly disregarded “100 Doe
            8     defendants” who were not “indispensable parties and served no other purpose than
            9     protecting the plaintiff under California pleading practice”).
          10            B.       The Amount in Controversy Exceeds $75,000
          11            13.      Under 28 U.S.C. § 1332(a), diversity subject matter jurisdiction requires
          12      that the matter in controversy “exceed[] the sum or value of $75,000, exclusive of
          13      interest and costs.” This requirement is met. A notice of removal “need include only a
          14      plausible allegation that the amount in controversy exceeds the jurisdictional
          15      threshold,” Dart Cherokee Basin Operating Co. v. Owens, 574 U.S. 81, 89 (2014), and
          16      if contested, a court will determine whether the threshold is met by a preponderance of
          17      the evidence, id. at 88; see also Chavez v. JPMorgan Chase & Co., 888 F.3d 413, 416
          18      (9th Cir. 2018). In declaratory relief actions, “the amount in controversy is measured
          19      by the value of the object of the litigation.” Corral v. Select Portfolio Servicing, Inc.,
          20      878 F.3d 770, 775 (9th Cir. 2017) (quoting Cohn v. Petsmart, Inc., 281 F.3d 837, 840
          21      (9th Cir. 2002)). Such value is determined by “the pecuniary result to either party
          22      which the judgment would directly produce.” Id. (quotation marks and citation
          23      omitted).
          24            14.      Here, the Complaint does not include a specific demand for damages. On
          25      a full and fair reading of the Complaint, however, the amount in controversy exceeds
          26      $75,000, exclusive of interest and costs.
          27            15.      First, MARK’S ENGINE’s business revenues put at least $75,000 in
          28      controversy.

Gibson, Dunn &
Crutcher LLP

                                                               5
                 Case 2:20-cv-04423-AB-SK Document 1 Filed 05/15/20 Page 7 of 16 Page ID #:7


            1                  (a)   The Complaint seeks a declaration that Travelers’ insurance
            2           coverage extends to business income lost by MARK’S ENGINE, which is
            3           described as a “Traditional American restaurant” that is “open all three hundred
            4           and sixty-five days of the year.” Compl. ¶¶ 1, 7-8. Plaintiff alleges that the
            5           Order “has caused a complete and total shutdown of Plaintiff’s business
            6           operations” (id. ¶¶ 19-20) and requests a declaration of coverage under both the
            7           Policy’s Business Income coverage and its Civil Authority coverage for losses
            8           stemming from any current and future civil authority closures of California’s
            9           commercial restaurants “due to . . . the Coronavirus” (id. ¶ 28).
          10                   (b)   The Complaint further alleges that its business losses arise from
          11            Los Angeles’s stay-at-home order issued March 15, 2020. That order has been
          12            extended until at least May 15, 2020, meaning that it will be in effect for at least
          13            two months. See https://covid19.lacounty.gov/wp-content/uploads/HOO_Safer-
          14            at-Home-Order-for-Control-of-COVID_04102020.pdf. Los Angeles County
          15            officials have announced that the stay-at-home order will likely be extended for
          16            at least three additional months.
          17                   (c)   Based on information provided by MARK’S ENGINE to Travelers
          18            Property Casualty Company of America in connection with the Policy’s
          19            issuance and/or renewal, the amount in controversy plainly exceeds $75,000.
          20            Travelers will make this information available if requested by the Court or
          21            otherwise necessary.
          22            16.    Second, the Complaint does not seek a declaration of coverage for only
          23      the two-month duration of the current stay-at-home order, but also for coverage arising
          24      from any and all “future” business closures due to COVID-19. Compl. ¶ 28. Because
          25      it is reasonable to assume that stay-at-home orders will extend beyond May 15, and the
          26      policy at issue includes 12 consecutive months of business-losses coverage, the
          27      Complaint puts “at stake” significant future business-interruption losses beyond May
          28      15. See Chavez, 888 F.3d at 417 (where plaintiff alleges “future [losses],” it is

Gibson, Dunn &
Crutcher LLP

                                                              6
                 Case 2:20-cv-04423-AB-SK Document 1 Filed 05/15/20 Page 8 of 16 Page ID #:8


            1     appropriate to include all potential future losses in the amount in controversy); Arias v.
            2     Residence Inn by Marriott, 936 F.3d 920, 927 (9th Cir. 2019) (defendant may make
            3     “reasonable assumptions” in demonstrating amount in controversy (quotation marks
            4     and citation omitted)).
            5           17.    Third, the Complaint also brings claims of bad faith and violation of
            6     California Insurance Code section 790.03 against Travelers for its allegedly malicious,
            7     fraudulent, and oppressive withholding of payments to MARK’S ENGINE under the
            8     Policy. Compl. ¶¶ 30-48. The Complaint alleges that as a result of Travelers’s
            9     purported wrongful conduct, MARK’S ENGINE has suffered “severe and serious
          10      injury including, but not limited to emotional distress, anxiety, frustration, humiliation,
          11      and indignity” (id. ¶ 38), as well as “appreciable damages in the form of not only a
          12      coverage denial by [Travelers], but also with incurring costs and fees in retaining
          13      counsel to pursue its rights” (id. ¶ 46). Thus, MARK’S ENGINE seeks “General
          14      Damages,” “Punitive Damages,” and “attorneys fees” against Travelers. Id., Prayer for
          15      Relief at 11-12. MARK’S ENGINE does not allege specific amounts for any such
          16      damages or fees, but each may be considered in determining the amount in
          17      controversy, which is clearly satisfied here.
          18                  (a)     General tort damages are available under a claim of bad faith,
          19            Hangarter v. Provident Life & Accident Ins. Co., 373 F.3d 998, 1009 (9th Cir.
          20            2004), and those damages may be included in calculating the jurisdictional
          21            amount, Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 375-77 (9th
          22            Cir. 1997).
          23                  (b)     To the extent MARK’S ENGINE’s tort damages include lost
          24            business income and additional expenses (Compl. ¶ 46 (alleging damages “in the
          25            form of a coverage denial” and “costs and fees in retaining counsel to pursue its
          26            rights”); see Gruenberg v. Aetna Ins. Co., 9 Cal. 3d 566, 580 (1973)
          27            (recognizing “loss of earnings,” “go[ing] out of business,” “[inability] to pay . . .
          28            business creditors,” and “costs of defending lawsuits” by creditors as

Gibson, Dunn &
Crutcher LLP

                                                              7
                 Case 2:20-cv-04423-AB-SK Document 1 Filed 05/15/20 Page 9 of 16 Page ID #:9


            1           components of bad faith damages)), MARK’S ENGINE’s economic losses put
            2           approximately $183,334 in controversy as calculated above, plus attorneys’ fees
            3           (see infra).
            4                 (c)      To the extent MARK’S ENGINE’s tort damages include emotional
            5           distress (Compl. ¶ 38 (alleging “emotional distress, anxiety, frustration,
            6           humiliation and indignity”); see Gruenberg, 9 Cal. 3d at 579 (approving
            7           recovery for “mental suffering” in bad faith claim)), jury verdicts in other cases
            8           may be used to establish the amount. Cain v. Hartford Life & Accident Ins. Co.,
            9           890 F. Supp. 2d 1246, 1250-51 (C.D. Cal. 2012) (finding emotional distress
          10            damages more likely than not to “be substantial” and “exceed the minimum
          11            $75,000 threshold”). Here, if MARK’S ENGINE were to prove its claim of bad
          12            faith against Travelers, a jury may award emotional distress damages well in
          13            excess of $75,000. See, e.g., Berg v. Liberty Mut. Ins. Co., 20 Trials Digest 22d
          14            3, 2019 WL 2091411 (Cal. Super. Ct. Mar. 11, 2019) (jury awarded $75,000 in
          15            noneconomic damages (and $25,000 in economic damages) for insurance bad
          16            faith case in which insurer denied coverage for mold damage to residential
          17            property, due to an alleged water-damage exclusion); Federici v. IDS Prop. Cas.
          18            Ins. Co., No. B262009, 2016 WL 5404719, at *8 (Cal. Ct. App. Sept. 28,
          19            2016), as modified on denial of reh’g (Oct. 21, 2016) (affirming jury’s
          20            noneconomic damages award of $300,000, for insurer’s bad faith delay in
          21            payment in case involving insured losing teeth due to automobile accident).
          22            18.    Fourth, punitive damages arising from a claim of insurance bad faith are
          23      recoverable under California law upon an adequate evidentiary showing and may be
          24      included in calculating the jurisdictional amount. Gibson v. Chrysler Corp., 261 F.3d
          25      927, 945 (9th Cir. 2001); see Cal. Civ. Code § 3294(a) (allowing punitive damages for
          26      “breach of an obligation not arising from contract”). “To establish probable punitive
          27      damages, [a] defendant may introduce evidence of jury verdicts in cases involving
          28      analogous facts.” Simmons v. PCR Tech., 209 F. Supp. 2d 1029, 1033 (N.D. Cal.

Gibson, Dunn &
Crutcher LLP

                                                             8
                 Case 2:20-cv-04423-AB-SK Document 1 Filed 05/15/20 Page 10 of 16 Page ID #:10


            1      2002). Based on jury verdicts awarded in similar cases involving claims of insurance
            2      bad faith, a jury may award MARK’S ENGINE punitive damages well in excess of
            3      $75,000. See, e.g., Palm Springs Pump vs. Peerless Ins. Co., 18 Trials Digest 16th 8,
            4      2013 WL 1898801 (Cal. Super. Ct. Apr. 12, 2013) (jury awarded $3,500,000 in
            5      punitive damages (and $1,376,498 in lost profits) for insurance bad faith case in which
            6      insurer unreasonably delayed and mishandled claim for accidental damage to a drill
            7      rig, delaying payment for over six months for insured’s loss of use and lost profits);
            8      McCoy vs. Progressive W. Ins. Co., 31 Trials Digest 10th 4, 2007 WL 2068578 (Cal.
            9      Super. Ct. Mar. 29, 2007) (jury awarded $100,000 in punitive damages (and $17,175 in
          10       damages for breach of contract and $63,000 in damages for breach of implied covenant
          11       of good faith and fair dealing) for insurance bad faith case in which insurer repeatedly
          12       failed to allow or deny claim regarding insured’s stolen car, until insured retained an
          13       attorney).
          14             19.    Fifth, attorney’s fees may also be included in calculating the jurisdictional
          15       amount in bad faith insurance claims. Brandt v. Superior Court, 37 Cal. 3d 813, 816-
          16       19 (1985). In other bad faith cases litigated in California, fee awards have ranged from
          17       upwards of $160,000 to $750,000. See Palm Springs Pump, 2013 WL 1898801
          18       (awarding $160,000 in attorney’s fees); Major v. W. Home Ins. Co., 169 Cal. App. 4th
          19       1197, 1218 (2009) (as modified) (affirming award of $189,000 in attorney’s fees);
          20       Hangarter, 373 F.3d at 1005, 1022 (affirming award of $750,000 in attorney’s fees).
          21             20.    In sum, allegations that MARK’S ENGINE’s business has been
          22       completely shut down “due to . . . the Coronavirus” and that Travelers has acted in bad
          23       faith thus compel the conclusion that the object of the declaratory relief sought
          24       plausibly exceeds $75,000. While Travelers does not concede that MARK’S ENGINE
          25       is entitled to any relief, a fair reading of the Complaint describes an amount in
          26       controversy exceeding the jurisdictional minimum.
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                               9
                 Case 2:20-cv-04423-AB-SK Document 1 Filed 05/15/20 Page 11 of 16 Page ID #:11


            1      III.    MAYOR GARCETTI IS FRAUDULENTLY JOINED
            2              21.   The Complaint expressly alleges that the controversy at issue in this
            3      action is solely between MARK’S ENGINE and Travelers—Mayor Garcetti is not
            4      involved in this contractual dispute over the respective rights and obligations of two
            5      parties to an insurance policy. See Compl. ¶ 24 (“An actual controversy has arisen
            6      between Plaintiff and Travelers as to the rights, duties, responsibilities and obligations
            7      of the parties” (emphasis added)). Because MARK’S ENGINE has not and cannot
            8      establish a cause of action against Mayor Garcetti relevant to this controversy, his
            9      joinder is fraudulent, diversity jurisdiction exists over this action, and this action is
          10       properly removed.
          11               22.   “If the plaintiff fails to state a cause of action against a resident defendant,
          12       and the failure is obvious according to the settled rules of the state, the joinder of the
          13       resident defendant is fraudulent.” McCabe, 811 F.2d at 1339. Fraudulent joinder is
          14       established when “‘a defendant shows that an “individual[ ] joined in the action cannot
          15       be liable on any theory.’” Grancare, LLC v. Thrower by & through Mills, 889 F.3d
          16       543, 548 (9th Cir. 2018) (quoting Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318
          17       (9th Cir. 1998)).
          18               23.   Fraudulent joinder can be established when, as here, claims against a
          19       resident defendant are predicated on a contract to which the resident defendant is not a
          20       party. See United Computer Sys., 298 F.3d at 761.
          21               A.    Plaintiff Does Not and Cannot State a Claim for Declaratory Relief
          22                     Against Mayor Garcetti
          23               24.   MARK’S ENGINE brings its claim for declaratory relief pursuant to
          24       California Code of Civil Procedure § 1060. Compl. ¶ 24.3 To state a claim for
          25
          26        3
                        Sitting in diversity and assessing fraudulent joinder, this Court should consider the
                        underlying claim “under California law.” McCabe, 811 F.2d at 1339. Looking to
          27            the declaratory judgment claim at issue, “[f]ederal courts ‘have consistently applied
                        California Code of Civil Procedure § 1060 rather than the federal Declaratory
          28            Judgment Act when sitting in diversity.’” D. Cummins Corp. v. U.S. Fid. & Guar.
                        Co., No. 14-CV-935-SC, 2014 WL 2211979, at *2 n.2 (N.D. Cal. May 28, 2014)
Gibson, Dunn &
Crutcher LLP

                                                                10
                 Case 2:20-cv-04423-AB-SK Document 1 Filed 05/15/20 Page 12 of 16 Page ID #:12


            1      declaratory relief, a plaintiff must “set[] forth facts showing the existence of an actual
            2      controversy relating to the legal rights and duties of the respective parties under a
            3      written instrument . . . and request[] that the rights and duties of the parties be
            4      adjudged by the court.” Benjamin v. Wells Fargo Bank, N.A., No. 11-cv-6583-VBF,
            5      2011 WL 13220918, at *2 (C.D. Cal. Oct. 17, 2011) (quoting Wellenkamp v. Bank of
            6      Am., 21 Cal. 3d 943, 947 (1978)). “The main requirement for declaratory relief is a
            7      present and actual controversy between the parties.” Id. (citing City of Cotati v.
            8      Cashman, 29 Cal. 4th 69, 80 (2002)).
            9            25.    Where, as here, a “[p]laintiff has failed to state any claims, [and] there is
          10       no actual and present controversy,” the declaratory relief claim must be dismissed.
          11       Ngoc Nguyen v. Wells Fargo Bank, N.A., 749 F. Supp. 2d 1022, 1038 (N.D. Cal.
          12       2010). When a defendant is uninvolved in a “present and actual controversy,” then
          13       that defendant is fraudulently joined. See Daniels v. Am.’s Wholesale Lender, No. 11-
          14       cv-1287 PA, 2011 WL 13225097, at *1 n.1 (C.D. Cal. Oct. 24, 2011) (complaint
          15       challenging default failed to state a claim against financial institutions other than the
          16       institution which executed the notice of default).
          17             26.    The only “actual controversy” alleged in the Complaint “has arisen
          18       between Plaintiff and Travelers as to the rights, duties, responsibilities and obligations
          19       of the parties.” Compl. ¶ 24 (emphasis added). Plaintiff describes the controversy as
          20       involving four issues of contract interpretation specific to the insurance policy issued
          21       to Plaintiff: whether (1) the Order prohibits access to the “Insured Premises” as
          22       described in the insurance policy; (2) the Order is a “prohibition of access” as
          23       described in the insurance policy; (3) the Order “triggers” insurance coverage because
          24       the policy’s virus exclusion does not apply and a virus causes physical loss or damage
          25       to the “Insured Premises”; and (4) the Policy provides coverage for any current or
          26       future civil authority closures “due to physical loss or damage from the Coronavirus”
          27
          28          (quoting Schwartz v. U.S. Bank, Nat’l Ass’n, No. 11-cv-8754 MMM, 2012 WL
                      10423214, at *15 (C.D. Cal. Aug. 3, 2012)).
Gibson, Dunn &
Crutcher LLP

                                                               11
                 Case 2:20-cv-04423-AB-SK Document 1 Filed 05/15/20 Page 13 of 16 Page ID #:13


            1      and provides business income coverage “in the event that Coronavirus has caused a
            2      loss or damage” at Plaintiff’s premises or in the immediate area. Id. The Complaint
            3      neither generally nor specifically alleges any controversy or dispute between Plaintiff
            4      and Mayor Garcetti. Moreover, Mayor Garcetti could hardly play a role in the punitive
            5      damages, interest, costs, or fees sought “against Travelers.” See Compl., Prayer for
            6      Relief at 11-12. Thus, “[o]n the basis of the complaint alone,” there is no claim for
            7      declaratory judgment against Mayor Garcetti under California law because MARK’S
            8      ENGINE did not even attempt to allege a controversy against him. McCabe, 811 F.2d
            9      at 1339.
          10             27.    The factual allegations in the Complaint outline a dispute over MARK’S
          11       ENGINE’s entitlement to insurance coverage under various provisions of its insurance
          12       contract with Travelers Property Casualty Company of America. Plaintiff’s Complaint
          13       identifies the Policy, alleges MARK’S ENGINE’s performance under the Policy, and
          14       purports to summarize the Policy’s terms. Compl. ¶¶ 6-14. Plaintiff then provides the
          15       factual premise for its insurance coverage claim, describing the “global COVID-19
          16       pandemic” and the City and State orders that purportedly limited access to the Insured
          17       Premises and caused Plaintiff’s business to suffer. Id. ¶¶ 15-20. The Complaint does
          18       not describe any dispute with Mayor Garcetti or challenge his Order (which Plaintiff
          19       embraces as a basis for its claims against Travelers) and, in fact, tacitly acknowledges
          20       that MARK’S ENGINE’s takeout and delivery services are exempt from Mayor
          21       Garcetti’s Order as an “essential business.” Id. ¶ 19.
          22             28.    Additionally, MARK’S ENGINE does not seek any relief vis-à-vis Mayor
          23       Garcetti. As previously described, none of the declarations or other relief sought
          24       relates in any way to Mayor Garcetti. See supra ¶ 4.
          25             29.    MARK’S ENGINE also has failed to demonstrate that it has standing to
          26       sue Mayor Garcetti. See Kruso v. Int’l Tel. & Tel. Corp., 872 F.2d 1416, 1427 (9th
          27       Cir. 1989) (holding that nondiverse defendants were fraudulently joined where
          28

Gibson, Dunn &
Crutcher LLP

                                                              12
                 Case 2:20-cv-04423-AB-SK Document 1 Filed 05/15/20 Page 14 of 16 Page ID #:14


            1      plaintiffs were not parties to agreements with those defendants, failed to allege injury
            2      by those defendants, and had no standing to sue them).
            3            30.    In short, the references to Mayor Garcetti and the Order simply provide
            4      context for the insurance coverage dispute between Plaintiff and Travelers. Because
            5      MARK’S ENGINE “failed to state any cause of action against [Mayor Garcetti]; [his]
            6      joinder to [Travelers] as defendant[] was [a] sham; [his] presence did not destroy
            7      diversity.” McCabe, 811 F.2d at 1339.
            8            B.     MARK’S ENGINE Cannot Defeat Removal by Amending Its
            9                   Complaint to Add New Claims Against Mayor Garcetti
          10             31.    “[J]urisdiction must be analyzed on the basis of the pleadings filed at the
          11       time of removal[.]” Sparta Surgical Corp. v. Nat’l Ass’n of Sec. Dealers, Inc., 159
          12       F.3d 1209, 1213 (9th Cir. 1998). Thus, when evaluating fraudulent joinder, courts do
          13       not consider possible claims or causes of action that were not alleged against the sham
          14       defendant in the removed complaint. See Kruso, 872 F.2d at 1426 n.12 (the court
          15       “confine[d] [its] review to the facts alleged in the original complaint” and refused to
          16       consider allegations in a “Proposed First Amended Complaint” which attempted to
          17       state claims against the sham defendants); see also Health Pro Dental Corp. v.
          18       Travelers Prop. Cas. Co. of Am., No. 17-cv-0637 BRO, 2017 WL 1033970, at *5 n.6
          19       (C.D. Cal. Mar. 17, 2017) (“The Court declines to consider causes of action that were
          20       not pleaded in the operative complaint to determine whether Baker is a sham
          21       defendant.”); Goens v. Adams & Assocs., No. 2:16-cv-0960 TLN, 2017 WL 3167809,
          22       at *4 (E.D. Cal. July 26, 2017) (“The court, however, should only consider facts
          23       alleged in the operative complaint, rather than causes of action or facts which could be
          24       included in an amended complaint.”); Altman v. HO Sports Co., No. 1:09-cv-1000
          25       AWI, 2009 WL 2590425, at *3 (E.D. Cal. Aug. 20, 2009) (“[T]he propriety of removal
          26       is determined by the complaint as it existed at the time of removal.”).
          27             32.    At the time of removal, MARK’S ENGINE makes no claim against
          28       Mayor Garcetti and thereby establishes no controversy against him. An attempt by

Gibson, Dunn &
Crutcher LLP

                                                              13
                 Case 2:20-cv-04423-AB-SK Document 1 Filed 05/15/20 Page 15 of 16 Page ID #:15


            1      MARK’S ENGINE to create new claims against Mayor Garcetti, which is impossible
            2      given the limited scope of the contract controversy at issue, would be irrelevant to this
            3      removal analysis. See Kruso, 872 F.2d at 1426 n.12.
            4            33.    Because MARK’S ENGINE’s complaint does not articulate a cause of
            5      action against Mayor Garcetti, and because the requested declaratory judgment is
            6      predicated on an insurance contract to which Mayor Garcetti is not party, Mayor
            7      Garcetti’s joinder is fraudulent and does not defeat diversity.
            8      IV.   VENUE
            9            34.    The United States District Court for Central District of California,
          10       Western Division is the federal judicial district in which the Los Angeles County
          11       Superior Court sits. This action was originally filed in the Los Angeles County
          12       Superior Court, rendering venue in this federal judicial district and division proper. 28
          13       U.S.C. § 84(c); see also 28 U.S.C. § 1441(a).
          14       V.    CONCLUSION
          15             35.    For the foregoing reasons, Travelers respectfully states that this action,
          16       previously pending in the Superior Court of the State of California for the County of
          17       Los Angeles, is properly removed to this Court, and Travelers respectfully requests
          18       that this Court proceed as if this case had been originally filed in this Court.
          19
          20       Dated: May 15, 2020                    GIBSON, DUNN & CRUTCHER LLP
          21                                              By: /s/ Richard J. Doren
                                                          Richard J. Doren, SBN 124666
          22                                                 rdoren@gibsondunn.com
                                                          Theodore J. Boutrous Jr., SBN 132099
          23                                                 tboutrous@gibsondunn.com
                                                          Deborah L. Stein, SBN 224570
          24                                                 dstein@gibsondunn.com
                                                          333 South Grand Avenue
          25                                              Los Angeles, CA 90071-3197
                                                          Tel.: 213.229.7000
          26                                              Fac.: 213.229.7520
          27                                              Attorneys for Defendant Travelers Indemnity
                                                          Company of Connecticut
          28

Gibson, Dunn &
Crutcher LLP

                                                               14
                 Case 2:20-cv-04423-AB-SK Document 1 Filed 05/15/20 Page 16 of 16 Page ID #:16


            1      Of Counsel:
            2      ROBINSON & COLE LLP
                   Stephen E. Goldman (pro hac vice pending)
            3         sgoldman@rc.com
                   Wystan M. Ackerman (pro hac vice pending)
            4         wackerman@rc.com
                   280 Trumbull Street
            5      Hartford, CT 06103
                   Tel.: 860.275.8200
            6      Fac.: 860.275.8299
            7
            8
            9
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                          15
